EXHIBIT 10(B)


LONGHORN STEAKS, INC.
AMENDED AND RESTATED
1992 INCENTIVE PLAN



ARTICLE I
GENERAL


1.1             PURPOSE OF THE PLAN.

The purpose of the Longhorn Steaks, Inc. 1992 Incentive Plan (the “Plan”) is to
assist Longhorn Steaks, Inc. (the “‘Company”) in securing and retaining Key
Employees of outstanding ability by making it possible to offer them an
increased incentive to join or continue in the service of the Company and to
increase their efforts for its welfare through participation or increased
participation in the ownership and growth of the Company.



1.2             DEFINITIONS.

(a)    "Acceleration Event" means any event which in the opinion of the Board of
Directors of the Company is likely to lead to changes in control of the
beneficial ownership of the equity securities of the Company, whether or not
such change in control actually occurs.

(b)    "Board of Directors" or "Board" means the Board of Directors of the
Company.

(c)    "Code" means the Internal Revenue Code of 1986, as amended.

(d)    "Committee" means the committee referred to in Section 1.3.

(e)    "Common Stock" means the common stock of the Company.

(f)    "Exchange Act" means the Securities and Exchange Act of 1934, as amended.

(g)    "Fair Market Value" means the closing price of the shares on a national
securities exchange (as such term is used in Section 6 of the Exchange Act) on
which the Common Stock is primarily traded on the day on which such value is to
be determined or, if no shares were traded on such day, on the next preceding
day on which shares were traded, as reported by National Quotation Bureau, Inc.
or other national quotation service. If the shares of Common Stock are traded in
the over-the-counter market, "fair market value" means the closing "asked" price
of the shares in the over-the-counter market on the day on which such value is
to be determined or, if such "asked" price is not available, the last sales
price on such day or, if no shares were traded on such day, on the next
preceding day on which the shares were traded, as reported by the National
Association of Securities Dealers Automatic Quotation System (NASDAQ) or other
national quotation service. Nevertheless, if the Board of Directors determines
that the fair market value of the Common Stock cannot be accurately determined
pursuant to the methodologies described above or if shares of Common Stock are
not traded on an exchange or in the over-the-counter market, Fair Market Value
shall be the value determined by the Board of Directors or Committee
administering the Plan, taking into consideration those factors affecting or
reflecting value which they deem appropriate.

(h)    "Incentive Stock Option" means an option to purchase shares of Common
Stock which is intended to qualify as an incentive stock option as defined in
Section 422 of the Code.

(i)    "Key Employee" means any person, including officers and directors in the
regular employment of the Company or its subsidiaries, who is designated a Key
Employee by the Committee and is or is expected to be primarily responsible for
or to contribute significantly to the management, growth, or supervision of some
part or all of the business of the Company or its subsidiaries. The power to
determine who is and who is not a Key Employee is reserved solely for the
Committee. For purposes of granting Nonqualified Stock Options (See Article III)
and the granting of Stock Appreciation Rights in conjunction with Nonqualified
Stock Options (See Article IV) members of the Board who are not in the regular
employment of the Company or its Subsidiaries may also be designated as a Key
Employee under the Plan. Notwithstanding the foregoing, members of the Board who
are also on the Committee are not eligible to participate in the Plan (See
Section 1.3).

(j)    "Nonqualified Stock Option" means an option to purchase shares of Common
Stock which is not intended to qualify as an incentive stock option as defined
in Section 422 of the Code.

(k)    "Option" means an Incentive Stock Option or a Nonqualified Stock Option.

(1)    "Optionee" means a Key Employee to whom an Option is granted under the
Plan.

(m)    "Parent" means any corporation which qualifies as a parent of a
corporation under the definition of "parent corporation" contained in Section
424(e) of the Code.

(n)    "Related Option" means the Option granted in connection with a specified
Stock Appreciation Right.

(o)    "Right Period" means the period during which a Stock Appreciation Right
may be exercised.

(p)    "Stock Appreciation Right" shall have the meaning ;stated in Article IV
of the Plan.

(q)    "Subsidiary" means any corporation which qualifies as a subsidiary of a
corporation under the definition of "subsidiary corporation" contained in
Section 424(f) of the Code.

(r)    "Term" means the period during which a particular Option may be exercised
as determined by the Committee and as provided in the option agreement.


1.3             ADMINISTRATION OF THE PLAN.

The Plan shall be administered by a committee (the “Committee”) appointed by the
Board (which Committee shall consist of two or more directors) or, at the
discretion of the Board from time to time, the Plan may be administered by the
Board. It is intended that the directors appointed to serve on the Committee
shall be “non-employee directors” (within the meaning of Rule 16b-3 promulgated
under the 1934 Act) and “outside directors” (within the meaning of Code Section
162(m) and the regulations thereunder) to the extent that Rule 16b-3 and, if
necessary for relief from the limitation under Code Section 162(m) and such
relief is sought by the Company, Code Section 162(m), respectively, are
applicable. However, the mere fact that a Committee member shall fail to qualify
under either of the foregoing requirements shall not invalidate any Award made
by the Committee, which Award is otherwise validly made under the Plan. The
members of the Committee shall be appointed by, and may be changed at any time
and from time to time in the discretion of, the Board. During any time that the
Board is acting as administrator of the Plan, it shall have all the powers of
the Committee hereunder, and any reference herein to the Committee (other than
in this Section 1.3) shall include the Board. Subject to the control of the
Board, and without limiting the control over decisions described in Section 1.7,
the Committee shall have the power to interpret and apply the Plan and to make
regulations for carrying out its purpose. More particularly, the Committee shall
determine which Key Employees shall be granted Options and the terms of such
Options. When granting Options, the Committee shall designate the Option as
either an Incentive Stock Option or a Nonqualified Stock Option. The Committee
shall also designate whether the option is granted with Stock Appreciation
Rights. Determinations by the Committee under the Plan (including, without
limitation, determinations of the person to receive Options, the form, amount
and timing of such Options, and the terms and provisions of such Options and the
agreements evidencing same) need not be uniform and may be made by it
selectively among persons who receive, or are eligible to receive, Options under
the Plan, whether or not such persons are similarly situated. In serving on the
Committee, members thereof shall be considered to be acting in their capacity as
members of the Board of Directors and shall be entitled to all rights of
indemnification provided by the Bylaws of the Company or otherwise to members of
the Board of Directors. Notwithstanding the foregoing, the Board or the
Committee may expressly delegate to a special committee consisting of one or
more directors who are also officers of the Company some or all of the
Committee’s authority listed in this Section 1.3, excluding the power to make
regulations for carrying out the purpose of the Plan, with respect to those
eligible Key Employees who, at the time of grant are not, and are not
anticipated to become, either (i) covered employees (as that term is defined in
Code Section 162(m)(3)) or (ii) persons subject to the insider trading
restrictions of Section 16 of the 1934 Act.



1.4             SHARES SUBJECT TO THE PLAN.

The total number of shares that may be purchased pursuant to Options or
transferred pursuant to the exercise of Stock Appreciation Rights under the Plan
shall not exceed One Million (1,000,000) shares of Common Stock. Shares subject
to the Options which terminate or expire prior to exercise shall be available
for future Options under the Plan without again being charged against the
limitation of One Million (1,000,000) shares set forth above. Shares represented
by an unexercised Option surrendered upon an exercise of Stock Appreciation
Rights including, without duplication, any shares issued in payment of any Stock
Appreciation Rights, shall be deducted from the aggregate and shall not be
available for further Options hereunder. Shares issued pursuant to the Plan may
be either unissued shares of Common Stock or reacquired shares of Common Stock
held in treasury.



1.5             TERMS AND CONDITIONS OF OPTIONS.

All Options shall be evidenced by agreements in such form as the Committee shall
approve from time to time subject to the provisions of Article II and Article
III, as appropriate, and the following provisions:


(a)    Exercise Price. Except as provided in Section 3.1, the exercise price of
the Option shall not be less than the Fair Market Value (as determined by the
Committee) of the Common Stock at the time the Option is granted.

(b)    Exercise. The Committee shall determine whether the Option shall be
exercisable in full at any time during the Term or in cumulative or
noncumulative installments during the Term.

(c)    Termination of Employment. An Optionee's Option shall expire on the
expiration of the Term specified in Section 2.1 or 3.1 as the case may be, or
upon the occurrence of such events as are specified in the agreement. If the
option agreement permits exercise of the Option after termination of employment
or after termination of service on the Board, the Optionee may exercise the
option only with respect to the shares which could have been purchased by the
Optionee at the date of termination of employment or termination of service on
the Board. However, the Committee may, but is not required to, waive any
requirements made pursuant to Section 1.5(b) so that some or all of the shares
subject to the Option may be exercised within the time limitation described in
this subsection. An Optionee's employment shall be deemed to terminate on the
last date for which he receives a regular wage or salary payment. An Optionee's
service on the Board shall be deemed to terminate immediately after the last
meeting of the Board or any committee thereof in which the Optionee participates
as a director or, if later, upon the date of his resignation, removal or the
election of his ;successor. Whether military, government or other service or
other leave of absence shall constitute a termination of employment shall be
determined in each case by the Committee at its discretion, and any
determination by the Committee shall be final and conclusive. A termination of
employment shall not occur where the Optionee transfers from the Company to one
of its Subsidiaries or transfers from a Subsidiary to the Company or transfers
between Subsidiaries.

(d)    Death or Disability. Upon termination of an Optionee's employment or
service on the Board by reason of death or disability (as determined by the
Committee consistent with the definition of Section 422(c)(6) of the Code), the
Option shall expire on the earlier of the expiration of (i) the date specified
in the option agreement which in no event shall be later than 12 months after
the date of such termination, or (ii) the Term specified in Section 2.1 or 3.1
as the case may be. The Optionee or his successor in interest, as the case
maybe, may exercise the Option only as to the shares that could have been
purchased by the Optionee at the date of his termination of employment. However,
the Committee may, but is not required to, waive any requirements made pursuant
to Section 1.5(b) so that some or all of the shares subject to the Option may be
exercised within the time limitation described in this subsection. In the case
of Options granted to directors who are not employees of the Company or its
Subsidiary, the Committee shall establish such provisions regarding termination
as it shall determine in its sole discretion.

(e)    Payment. Payment for shares as to which an Option is exercised shall be
made in such manner and at such time or times as shall be provided in the option
agreement, including cash, Common Stock of the Company which was previously
acquired by the Optionee, or any combination thereof. The Fair Market Value of
the surrendered Common Stock as of the date of exercise shall be determined in
valuing Common Stock used in payment for Options.

(f)    Nontransferability. No Option granted under the plan shall be
transferable other than by will or the laws of descent and distribution. During
the lifetime of the Optionee, an Option shall be exercisable only by the
Optionee.

(g)    Additional Provisions. Each option agreement may contain such other terms
and conditions not inconsistent with the provisions of the Plan, including the
award of cash amounts, as the Committee may deem appropriate from time to time.

(h)    Limitations on Grant of Options. No Optionee may receive grants of
Options or Stock Appreciation Rights, or any combination thereof, under the Plan
with respect to more than 250,000 shares of Common Stock in any calendar year.



1.6             STOCK ADJUSTMENTS; MERGERS.

(a)    Generally. Notwithstanding Section 1.4, in the event that after February
17, 1992 the outstanding shares are increased or decreased or changed into or
exchanged for a different number or kind of shares or other securities of the
Company or of any other corporation by reason of any merger, sale of stock,
consolidation, liquidation, recapitalization, reclassification, stock split up,
combination of shares, share exchange, stock dividend, or transaction having
similar effect, the total number of shares set forth in Section 1.4 shall be
proportionately and appropriately adjusted by the Committee.

(b)    Options and Stock Appreciation Rights. Following a transaction described
in subsection (a) above occurring after February 17, 1992, if the Company
continues in existence, (i) the number and kind of shares that are subject to
any Option and the option price per share shall be proportionately and
appropriately adjusted without any change in the aggregate price to be paid
therefor upon exercise of the Option, and (ii) the Committee may make such
adjustments in the number and kind of Stock Appreciation Rights as it shall deem
appropriate in the circumstances. If the Company will not remain in existence or
substantially all of its Common Stock will be purchased by a single purchaser or
group of purchasers acting together, then the Committee may (i) declare that all
options and Stock Appreciation Rights shall terminate 30 days after the
Committee gives written notice to all Optionees of their immediate right to
exercise all Options and Stock Appreciation Rights then outstanding (without
regard to limitations on exercise otherwise contained in the Options), or (ii)
notify all Optionees that all Options and Stock Appreciation Rights granted
under the Plan shall apply with appropriate adjustments as determined by the
Committee to the securities of the successor corporation to which holders of the
numbers of shares subject to such Options and Stock Appreciation Rights would
have been entitled, or (iii) take action that is some combination of aspects of
(i) and (ii). The determination by the Committee as to the terms of any of the
foregoing adjustments shall be conclusive and binding. Any fractional shares
resulting from any of the foregoing adjustments under this section shall be
disregarded and eliminated.



1.7             ACCELERATION EVENT.

If an Acceleration Event occurs in the opinion of the Committee, based on
circumstances known to it, the Committee may declare that any or all Options and
Stock Appreciation Rights granted under the Plan shall become exercisable
immediately, notwithstanding the provisions of the respective agreements
granting any such options.



1.8             NOTIFICATION OF EXERCISE.

Options shall be exercised by written notice directed to the Secretary of the
Company at the principal executive offices of the Company. Such written notice
shall be accompanied by any payment required pursuant to Section .1.5(e).
Exercise by an Optionee’s heir or the representative of his estate shall be
accompanied by evidence of his authority to so act in form reasonably
satisfactory to the Company.



1.9             COMPLIANCE WITH RULE 16B-3.

It is intended that the provisions of the Plan and any Option shall comply in
all respects with the terms and conditions of Rule 16b-3 under the Exchange Act,
as in effect on the effective date of the Plan and as amended, or any successor
provisions, as it relates to persons subject to the reporting requirements of
Section 16(a) of the Exchange Act. Any agreement granting an Option shall
contain such provisions as are necessary or appropriate to assure such
compliance. To the extent that any provision hereof is found not to be in
compliance with such Rule, such provision shall be deemed to be modified so as
to be in compliance with such Rule, or if such modification is not possible,
shall be deemed to be null and void, as it relates to such Optionee.



ARTICLE II

INCENTIVE STOCK OPTIONS


2.1             TERMS OF INCENTIVE STOCK OPTIONS.

Each Incentive Stock Option granted under the Plan shall be exercisable only
during a Term fixed by the Committee; provided, however, that the Term shall end
no later than 10 years after the date the Incentive Stock Option is granted.



2.2             GRANTEES.

Incentive Stock Options shall be granted solely to Key Employees who are in the
regular employ of the Company or its Subsidiaries and may not be granted to Key
Employees who serve the Company solely as a director.



2.3             LIMITATION ON OPTIONS.

The aggregate Fair Market Value of Common Stock (determined at the time the
Incentive Stock Option is granted) subject to Incentive Stock Options granted to
a Key Employee under all plans of the Key Employee’s employer corporation and
its Parent or Subsidiary corporations and that become exercisable for the first
time by such Key Employee during any calendar year may not exceed $100,000.



2.4             SPECIAL RULE FOR TEN PERCENT SHAREHOLDER.

If at the time an Incentive Stock Option is granted, an employee owns stock
possessing more than 10% of the total combined voting power of all classes of
stock of his employer corporation or of its Parent or any of its Subsidiaries,
as determined using the attribution rules of Section 424(d) of the Code, then
the terms of the Incentive Stock Option shall specify that the option price
shall be at least 110% of the Fair Market Value of the stock subject to the
Incentive Stock Option, and such Incentive Stock Option shall not be exercisable
after the expiration of five years from the date such Incentive Stock Option is
granted.



2.5             INTERPRETATION.

In interpreting this Article II of the Plan and the provisions of individual
option agreements, the Committee shall be governed by the principles and
requirements of Sections 421, 422 and 424 of the Code, and applicable Treasury
Regulations.



ARTICLE III

NONQUALIFIED STOCK OPTIONS


3.1             TERMS AND CONDITIONS OF OPTIONS.

In addition to the requirements of Section 1.5, each Nonqualified Stock Option
granted under the Plan shall be subject to the following provisions:


(a)    Term. Each Nonqualified Stock Option granted under the plan shall be
exercisable only during a term fixed by the Committee.

(b)    Exercise Price. The Company may elect to grant Nonqualified Stock Options
at a price less than the Fair Market Value of the Common Stock at the time the
Option is granted.


3.2             SECTION 83(B) ELECTION.

The Company recognizes that certain persons who receive Nonqualified Stock
Options may be subject to restrictions regarding their right to trade Common
Stock under applicable securities laws. Such restrictions may cause Optionee’s
exercising such Options not to be taxable under the provisions of Section 83(c)
of the Code. Accordingly, Optionees exercising such Nonqualified Stock Options
may consider making an election to be taxed upon exercise of the Option under
Section 83(b) of the Code and to effect such election will file such election
with the Internal Revenue Service within thirty (30) days of exercise of the
Option and otherwise in accordance with applicable Treasury Regulations.



ARTICLE IV

STOCK APPRECIATION RIGHTS


4.1             TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS.

(a)    Generally. Stock Appreciation Rights ("SAR") may be, but are not required
to be, granted by the Committee in connection with grant of an Option. All SARs
shall be in such form as the Committee may from time to time determine sand
shall be subject to the terms and conditions set forth in this Article IV.

(b)    Exercise. A Stock Appreciation Right may be exercised in whole or in part
as provided in an agreement evidencing the Stock Appreciation Right and, subject
to the provisions of the agreement, entitles its Optionee to receive, without
any payment to the Company (other than required tax withholding amounts),
either, cash or that number of shares of Common Stock (equal to the highest
whole number of shares), or a combination thereof, in an amount having a Fair
Market Value as of the date of exercise not to exceed the amount determined by
multiplying (i) the number of shares of Common Stock subject to the portion of
the Stock Appreciation Right being exercised, by (ii) an amount equal to the
excess of (A) the Fair Market Value per share as of the date of exercise of the
Stock Appreciation Right over (H) the option price of the Common Stock subject
to the Related Option.

(c)    Term. The Right Period shall be determined by the Committee and
specifically set forth in the agreement; provided, however,


(i)      a Stock Appreciation Right will expire no later than the date the
Related Option expires;

(ii)      a Stock Appreciation Right may be exercised only when the Fair Market
Value of a share of Common Stock exceeds the option price as provided in the
Related Option; and

(iii)      a Stock Appreciation Right may be exercised only when and to the
extent the Related Option is exercisable.


4.2             EFFECT UPON RELATED OPTION.

The exercise, in whole or in part, of a Stock Appreciation Right shall cause a
reduction in the number of shares of Common Stock subject to the Related Option
equal to the number of shares with respect to which the Stock Appreciation Right
is exercised. Similarly, the exercise, in whole or in part, of a Related Option
shall cause a reduction in the number of shares of Common Stock subject to the
Stock Appreciation Right equal to the number of shares of Common Stock with
respect to which the Related Option is exercised.



4.3             PAYMENT RESTRICTIONS.

(a)    Approval of Payment Election. To the extent required to satisfy the
conditions of Rule 16b-3(e) under the Exchange Act, or any successor provision,
or conditions otherwise provided in the agreement, the Committee shall have the
sole discretion to consent to or disapprove the election by any Optionee to
receive cash in full or partial settlement of a Stock Appreciation Right. In
cases in which an election of settlement in cash has been made, the Committee
may consent to, or disapprove, such election at any time after such election, or
within such period for taking action as is specified in the election, and
failure to give consent shall constitute disapproval. Consent may he given in
whole or as to a portion of the Stock Appreciation Right surrendered by the
Optionee. To the extent that the election to receive cash is disapproved, the
Stock Appreciation Right shall be deemed to have been exercised for shares of
Common Stock, or, if so specified in the notice of exercise and election, not to
have been exercised to the extent the election to receive cash is disapproved.

(b)    Timing of Election to Receive Cash. To the extent required to satisfy the
conditions of Rule 16b-3(e) under the Exchange Act, or any successor provision,
or conditions otherwise provided in the agreement, any election by a Optionee to
receive cash in full or partial settlement of a Stock Appreciation Right, as
well as any exercise by him of the Stock Appreciation Right for such cash, shall
be made only during the period beginning on the third (3rd) business day
following the date of release by the Company of quarterly or annual statements
of sales and earnings and ending on the twelfth (12th) business day following
such date.



4.4             NOTIFICATION OF EXERCISE.

Stock Appreciation Rights shall be exercised by written notice directed to the
office or person designated by the Committee. Such written notice shall state
the manner of payment elected by the Optionee.



4.5             NONTRANSFERABLE.

A Stock Appreciation Right is transferable only when and to the extend the
Related Option is transferable.


4.6             OTHER TERMS AND CONDITIONS.

Agreements reflecting Stock Appreciation Rights may contain such other terms and
conditions not inconsistent with the provisions of the Plan as the Committee may
deem appropriate from time to time, including a requirement that a Stock
Appreciation Right shall only be exercisable when approved by the Committee.



ARTICLE V

ADDITIONAL PROVISIONS


5.1             STOCKHOLDER APPROVAL.

The Plan shall be submitted for the approval of the stockholders of the Company
at the first meeting of stockholders held subsequent to the adoption of the Plan
or by unanimous written consent and in all events within one year of its
approval by the Board of Directors. If at said meeting, or by such consent, the
holders of a majority of the securities of the Company present, or represented,
and entitled to vote do not approve the Plan, the Plan shall terminate.



5.2             COMPLIANCE WITH OTHER LAWS AND REGULATIONS.

The Plan, the grant and exercise of Options hereunder, and the obligation of the
Company to sell and deliver shares under such Options, shall be subject to all
applicable Federal and state laws, rules, and regulations and to such approvals
by any government or regulatory agency as may be required. The Company shall not
be required to issue or deliver any certificates for shares of Common Stock
prior to (a) the listing of such shares on any stock exchange on which the
Common Stock may then be listed and (b) the completion of any registration or
qualification of such shares under any Federal or state law, or any ruling or
regulation of any government body which the Company shall, in its sole
discretion, determine to be necessary or advisable.



5.3             AMENDMENTS.

The Board of Directors may discontinue the Plan at any time, and may amend it
from time to time. However, except as permitted under Section 1.6, no amendment,
without approval by stockholders, may (a) increase the total number of shares
which may be issued under the Plan or to any individual under the Plan, (b)
reduce the Option price for shares which may be purchased pursuant to Options
under Articles II or III of the Plan, (c) extend the period during which Options
may be granted, or (d) change the class of employees to whom Options may be
granted. Other than as expressly permitted under the Plan, no outstanding Option
may be revoked or altered in a manner unfavorable to the Optionee without the
consent of the Optionee.



5.4             NO RIGHTS AS SHAREHOLDER.

No Optionee shall have any rights as a shareholder with respect to any share
subject to his or her Option prior to the date of issuance to him or her of a
certificate or certificates for such shares.



5.5             WITHHOLDING.

Whenever the Company proposes or is required to issue or transfer shares of
Common Stock under the Plan, the Company shall have the right to require the
Optionee to remit to the Company an amount sufficient to satisfy any Federal,
state or local withholding tax liability in such form as the Company may
determine or accept in its sole discretion, including payment by surrender or
retention of shares of Common Stock prior to the delivery of any certificate or
certificates for such shares. Whenever under the Plan payments are to be made in
cash, such payments shall be made net of an amount sufficient to satisfy any
Federal, state, or local withholding tax liability.



5.6             CONTINUED EMPLOYMENT NOT PRESUMED.

This Plan and any document describing this Plan and the grant of any Option
hereunder shall not give any Optionee car other employee or Director a right to
continued employment or directorship by the Company or its Subsidiaries or
affect the right of the Company or its Subsidiaries to terminate the employment
or directorship of any such person with or without cause.



5.7             EFFECTIVE DATE; DURATION.

The Plan shall become effective as of February 13, 1992, subject to stockholder
approval pursuant to Section 5.1 and shall expire on February 1, 2002. No
Options may be granted under the Plan after February 1, 2002, but Options
granted on or before that date may be exercised according to the terms of the
related agreements and shall continue to be governed by and interpreted
consistent with the terms hereof.

                                                                                                                                        *
* *

        The foregoing Amended and Restated Plan was approved and adopted by the
Board of Directors of the Company on , 1992.